Order entered January 9, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01345-CV

                                NEXBANK, SSB, Appellant

                                             V.

                                WINSTEAD PC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-01816

                                         ORDER
       Before the Court is appellant’s January 7, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to February 19, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE